257 F.2d 177
John Raymond MALONE, Appellant,v.UNITED STATES of America, Appellee.
No. 13349.
United States Court of Appeals Sixth Circuit.
June 18, 1958.

Sumner Canary, U.S. Atty., Russell E. Ake, Asst. U.S. Atty., and George W. Morrison, Cleveland, Ohio, for appellee.
Before MARTIN, MILLER, and STEWART, Circuit Judges.
PER CURIAM.


1
Appellant was tried by jury on an indictment alleging bank robbery in violation of Section 2113(a)(d), Title 18 U.S. Code, found guilty and sentenced to a term of 20 years.  On appeal, the judgment was affirmed by this Court.  Malone v. United States, 6 Cir., 238 F.2d 851.


2
Thereafter, he moved in the District Court under the provisions of Section 2255, Title 28 U.S. Code, that the judgment be vacated.  He contends that the judgment is void because federal agents participated with state police 'in forcing and framing a preliminary identification by witnesses' and because he was not adequately represented by counsel.  The District Judge denied the motion.


3
In affirming the judgment on the prior appeal we stated that appellant was represented by counsel of his own choice, the identification was by eyewitnesses, was direct and positive, and the trial was fair.  The issues disposed of in that appeal will not be again reviewed in this proceeding.


4
Alleged inadmissibility of evidence and alleged incompetency of counsel of one's own choosing are not questions subject to review through proceedings under Section 2255, Title 28 U.S. Code, except possibly in extreme cases, of which this is not one.  Ford v. United States, 6 Cir., 234 F.2d 835; Anderson v. Bannan, 6 Cir., 250 F.2d 654.


5
It is ordered that the judgment of the District Court be affirmed.